Citation Nr: 0718649	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for mild 
restrictive pulmonary disease and a pleural disorder due to 
exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision which granted service 
connection and assigned a noncompensable rating for mild 
restrictive pulmonary diagnosis and pleural disorder, 
effective from May 8, 1998.


FINDINGS OF FACT

1.  Pulmonary function testing from throughout the veteran's 
appeal fails to show an FVC, an FEV-1, or an FEV-1/FVC that 
was 80 percent of what was predicted or less.  

2.  The veteran demonstrated a DLCO(sb) of more than 100 
percent of what was predicted in March 2004.


CONCLUSION OF LAW

The criteria for an initial compensable rating for mild 
restrictive pulmonary disease and a pleural disorder due to 
exposure to asbestos have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic 
Codes (DCs) 6833, 6845 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Service connection was granted effective the date of claim in 
May 1998.  The veteran currently receives a noncompensable 
rating for mild restrictive pulmonary disease and a pleural 
disorder due to exposure to asbestos under 38 C.F.R. § 4.97, 
Diagnostic Codes (DC) 6833 and 6845.  Pursuant to VA's rating 
schedule, the assignment of a disability rating for a 
respiratory disability is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned based on pulmonary function tests 
(PFTs).

Under DC 6833 (for asbestosis), a 10 percent rating is 
assigned when Forced Vital Capacity (FVC) is 75 to 80 percent 
of what was predicted; or where Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) is between 66 percent and 80 percent of what was 
predicted.  A 30 percent rating is assigned when FVC is 
between 65 percent and 74 percent of what was predicted, or 
where DLCO (SB) is between 56 and 65 percent of what was 
predicted.

Under DC 6845 (for chronic pleural effusion or fibrosis), a 
10 percent rating is assigned when Forced Expiratory Volume 
in one second (FEV-1) is between 71 and 80 percent of what 
was predicted, where FEV-1/FVC is between 71 and 80 percent 
of what was predicted, or where DLCO (SB) is between 66 and 
80 percent of what was predicted.

The medical evidence includes the report of July 1993 testing 
which noted the veteran had a DLCO(SB) of 88 percent of what 
was predicted.

PFTs performed in August 1994 showed FEV-1 of 98 percent 
predicted and FEV-1/FVC of 104 percent predicted; DLCO was 
not reported.   

The report of a February 1999 VA examination included the 
following testing results:  FVC of 94% of predicted; FEV-1, 
98 %; FEV-1/FVC, 102 % and DLCO of 91 % predicted (though it 
did not indicate that this finding was obtained using the 
single breath method.)   

In March 2004, the veteran underwent VA PFT, which yielded 
the following results:  FVC of 85.95% predicted; FEV-1, 
90.8%; FEV-1/FVC, 105.21% and DLCO (SB), 100.27%.  The 
examining VA pulmonologist found that the veteran had a mild 
restrictive disease, and opined that given the veteran's 
obesity, supranormal midlung airflows, and above-normal DLCO, 
the veteran had an extrapulmonary cause of restrictive 
pulmonary defect, which the examiner strongly suspected was 
obesity.

Over the course of the veteran's appeal, he never registered 
an FVC, an FEV-1, or an FEV-1/FVC that was 80 percent of what 
was predicted or worse.  As such, the veteran fails to meet 
the criteria for a compensable rating based on any of those 
results.  At the most recent PFT, administered by VA in March 
2004, the veteran's DLCO(sb) was more than 100 percent of 
what was predicted.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board concludes that, 
from the effective date of service connection in May 1998, 
clinical findings have not shown that the veteran met the 
criteria for a compensable rating.  As the preponderance of 
the evidence is against the claim, it is denied. 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA provided the veteran with content-
complying notice on the underlying claim of service 
connection for a respiratory disorder due to asbestos 
exposure in a December 2001 letter.  Where, as here, service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no 
longer applicable in the claim on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the claims file contains 
the veteran's statements in support his claim, VA and private 
treatment records and reports of VA examinations.  All 
identified and available treatment records have been secured.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess, 19 Vet. App. at 473.  

ORDER

A compensable rating for mild restrictive pulmonary disease 
and a pleural disorder due to exposure to asbestos is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


